UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 02/28/09 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Equity Income Fund Dreyfus Emerging Markets Debt Local Currency Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Equity Income Fund February 28, 2009 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary13.5% Barnes & Noble 210 3,767 Best Buy 160 4,611 Choice Hotels International 320 7,923 Family Dollar Stores 210 5,762 Foot Locker 790 6,565 H & R Block 470 8,977 Hasbro 320 7,325 Interactive Data 260 5,881 McDonald's 395 20,639 McGraw-Hill Cos. 135 2,664 NIKE, Cl. B 210 8,721 Nordstrom 110 1,482 Regal Entertainment Group, Cl. A 530 5,427 Sherwin-Williams 120 5,514 Snap-On 210 4,954 Staples 320 5,104 VF 160 8,304 Walt Disney 630 10,565 Wolverine World Wide 210 3,184 Consumer Staples11.9% Altria Group 520 8,029 Campbell Soup 235 6,291 Coca-Cola 520 21,242 ConAgra Foods 320 4,826 H.J. Heinz 25 817 Herbalife 25 341 Kellogg 25 973 Kimberly-Clark 130 6,124 Lorillard 160 9,350 McCormick & Co. 345 10,816 PepsiCo 160 7,702 Philip Morris International 345 11,547 Procter & Gamble 110 5,299 Reynolds American 160 5,373 Safeway 260 4,810 Sara Lee 395 3,045 Wal-Mart Stores 110 5,416 Energy14.2% BP, ADR 260 9,974 Chevron 520 31,569 ConocoPhillips 345 12,886 Exxon Mobil 755 51,265 Frontline 345 7,000 Marathon Oil 260 6,050 Occidental Petroleum 110 5,706 Overseas Shipholding Group 135 3,472 Patterson-UTI Energy 260 2,233 Valero Energy 160 3,101 Financial8.7% Aflac 140 2,346 Bank of America 619 2,445 Barclays, ADR 160 822 CapitalSource 420 785 Chubb 50 1,952 Citigroup 605 908 Deutsche Bank 75 1,917 Fairfax Financial Holdings 20 4,920 Federated Investors, Cl. B 370 6,978 Goldman Sachs Group 50 4,554 ING Groep, ADR 210 947 JPMorgan Chase & Co. 680 15,538 Moody's 135 2,423 OneBeacon Insurance Group 580 6,461 People's United Financial 550 9,576 Plum Creek Timber 400 10,492 Progressive 370 a 4,281 Ventas 210 4,530 Health Care13.4% Aetna 320 7,638 Becton, Dickinson & Co. 110 6,808 Biovail 235 2,479 Bristol-Myers Squibb 75 1,381 CIGNA 75 1,182 Eli Lilly & Co. 285 8,373 Humana 210 a 4,971 Johnson & Johnson 630 31,500 McKesson 345 14,152 Merck & Co. 530 12,826 Pfizer 1,335 16,434 Quest Diagnostics 135 6,187 UnitedHealth Group 260 5,109 Wyeth 170 6,939 Industrial8.6% 3M 150 6,819 Autodesk 200 a 2,538 Burlington Northern Santa Fe 75 4,408 CSX 110 2,715 Emerson Electric 210 5,618 Equifax 110 2,365 FedEx 100 4,321 General Dynamics 135 5,916 General Electric 655 5,574 Joy Global 110 1,921 Lockheed Martin 210 13,253 Pitney Bowes 345 6,655 Raytheon 370 14,789 Waste Management 135 3,645 Information Technology17.1% Accenture, Cl. A 555 16,200 ADTRAN 320 4,621 Analog Devices 320 5,965 Applied Materials 705 6,493 FactSet Research Systems 110 4,239 Hewlett-Packard 395 11,467 Imation 235 1,889 Infosys Technologies, ADR 260 6,292 Intel 520 6,625 International Business Machines 235 21,627 Linear Technology 210 4,578 Maxim Integrated Products 260 3,146 Metavante Technologies 300 a 5,043 Microchip Technology 285 5,349 Microsoft 655 10,578 Molex 400 4,548 Nokia, ADR 420 3,931 QUALCOMM 320 10,698 Taiwan Semiconductor Manufacturing, ADR 1,155 8,709 Telefonaktiebolaget LM Ericsson, ADR 930 7,589 Texas Instruments 445 6,386 Western Union 420 4,687 Materials3.3% CF Industries Holdings 200 12,866 Dow Chemical 420 3,007 E.I. du Pont de Nemours & Co. 250 4,690 Freeport-McMoRan Copper & Gold 25 761 Methanex 345 2,525 Nucor 135 4,543 Wausau Paper 530 2,942 Telecommunication Services2.7% AT & T 580 13,787 BCE 320 6,262 Bell Aliant Regional Communications 23 461 Frontier Communications 630 4,536 Utilities5.0% Atmos Energy 395 8,623 Duke Energy 520 7,004 Edison International 160 4,355 OGE Energy 75 1,644 PG & E 285 10,893 Pinnacle West Capital 320 8,403 Sempra Energy 160 6,651 Total Investments (cost $1,413,780) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $1,413,780. Net unrealized depreciation on investments was $488,150 of which $11,025 related to appreciated investment securities and $499,175 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 925,630 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Debt Local Currency Fund February 28, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes68.1% Rate (%) Date Amount ($) Value ($) Foreign/Governmental Arab Republic of Egypt, Sr. Unscd. Notes EGP 7/18/12 a,b Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 5/15/11 a Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 1/1/12 a Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 1/1/17 a Brazilian Government, Sr. Unscd. Bonds BRL 1/10/28 a Brazilian Government, Unsub. Bonds BRL 1/5/16 a Hungary Government, Bonds, Ser. 19/A HUF 6/24/19 a Hungary Government, Bonds, Ser. 15/A HUF 2/12/15 a Malaysian Government, Bonds, Ser. 0108 MYR 7/31/13 a Malaysian Government, Bonds, Ser. 2/03 MYR 2/7/18 a Mexican Bonos, Bonds, Ser. M MXN 12/23/10 a Mexican Bonos, Bonds, Ser. MI10 MXN 12/18/14 a Mexican Bonos, Bonds, Ser. M20 MXN 12/5/24 a Peru Government, Bonds PEN 8/12/37 a Peru Government, Bonds, Ser. 7 PEN 8/12/17 a Peru Government, Bonds PEN 5/5/15 a Poland Government, Bonds, Ser. 0922 PLN 9/23/22 a Poland Government, Bonds, Ser. 1015 PLN 10/24/15 a Republic of Columbia, Unsub. Bonds COP 6/28/27 a Republic of Columbia, Unsub. Notes COP 10/22/15 a South Africa Government, Bonds, Ser. R206 ZAR 1/15/14 a South Africa Government, Bonds, Ser. R201 ZAR 12/21/14 a South Africa Government, Bonds, Ser. R186 ZAR 12/21/26 a South Africa Government, Bonds, Ser. R157 ZAR 9/15/15 a Thailand Government, Bonds THB 3/13/18 a Thailand Government, Bonds THB 5/12/14 a Turkey Government, Bonds TRY 4/14/10 a Turkey Government, Bonds, Ser. CPI TRY 2/15/12 a Turkey Government, Bonds TRY 1/19/11 a Turkey Government, Bonds TRY 9/26/12 a Total Bonds and Notes (cost $13,044,682) Other Investment12.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,929,000) c Total Investments (cost $14,973,682) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombia EGPEgyptian Pound HUFHungary Forint MXNMexican New Peso MYRMalaysian Ringgit PENPeruvian New Sol PLNPoland Zloty THBThai Bat TRYTurkish Lira ZARSouth African Rand b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, this security amounted to $143,705 or 0.9% of net assets. c Investment in affiliated money market mutual fund. At February 28, 2009, the aggregate cost of investment securities for income tax purposes was $14,973,682. Net unrealized depreciation on investments was $2,046,005 of which $20,074 related to appreciated investment securities and $2,066,079 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At February 28, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 2/28/2009 ($) Purchases: Thai Bhat, expiring 3/18/2009 ) Euro, expiring 3/18/2009 ) Euro, expiring 3/18/2009 Chilean Peso, expiring 3/18/2009 ) Chilean Peso, expiring 3/18/2009 ) Egyptian Pound, expiring 4/22/2009 Mexican New Peso, expiring 3/18/2009 ) Mexican New Peso, expiring 3/18/2009 ) South African Rand, expiring 3/18/2009 ) Malaysian Ringgit, expiring 3/18/2009 ) Russian Ruble, expiring 4/14/2009 ) Poland Zloty, expiring 3/18/2009 ) ) Sales: Thai Bhat, expiring 3/4/2009 Thai Bhat, expiring 3/18/2009 Turkish Lira, expiring 3/18/2009 Turkish Lira, expiring 3/18/2009 Columbian Peso, expiring 3/18/2009 Mexican New Peso, expiring 3/2/2009 South African Rand, expiring 3/3/2009 ) Brazilian Real, expiring 3/18/2009 Brazilian Real, expiring 3/18/2009 Malaysian Ringgit, expiring 3/4/2009 Malaysian Ringgit, expiring 3/18/2009 Poland Zloty, expiring 3/18/2009 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The fund enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward currency exchange contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward currency exchange contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts which is typically limited to the unrealized gain on each open contract. Unrealized Notional Reference (Pay) /Receive Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration (Depreciation) ($) 38,300,000 MXN - 1 Month Libor Barclays 7.60 2/24/2011 ) Gross Unrealized Depreciation ) The fund may enter into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) of swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and /or liability on the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded as a component of net change in unrealized appreciation (depreciation) on investments. The fund may enter into interest rate swaps, which involve the exchange of commitments to pay and receive interest based on a notional principal amount. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 1,929,000 10,998,677 0 Other Financial Instruments+ 0 76,689 0 Liabilities ($) Other Financial Instruments+ 0 (126,958 ) 0 )  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and any options contracts. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
